Case 1:17-cv-03014-VEC-OTW Document 107-6 Filed 10/05/18 Page 1 of 3




               EXHIBIT F
       Case 1:17-cv-03014-VEC-OTW Document 107-6 Filed 10/05/18 Page 2 of 3
                Case 1:17-cv-03014-VEC-OTW        Document 31 Filed 06/15/17 Page 9 of 64




WTn Wt
           s:
            N 1OO

                                    STAFF/RESIDENT COMPLAINT fORM

DATE OF INGIDENT:
                            v
                                     9   NAME:                         DEPT/UNIT #

TIMEJjf                     Subject      2tL )F                cY /2   /


—_t                                                 LkJ, LJJL4
-,,
—
t




       I
                        /                                  *




                                             h-tt
                            -
                                                                €3

                                ,
                                                                           r-
                                         )
            ,



 ;
                                                          r                                 7




       -.




Signature:       7/
                 Lv
                                             /                                  Date
              Case 1:17-cv-03014-VEC-OTW Document 107-6 Filed 10/05/18 Page 3 of 3




                                                                           4—
                                                           C




                                                                                (0
                                                    0




                                                                         aD
                                                                   U
                                                    1
                                  LU
                                       U
                U




                                                                   C)
                                                                   a)
                                                                   ct




                                                                          0
                                                E
                     U,
                          a)
                    ct




                                                               z
                                           -j




                                                     i
                                            c




                                                                    I
                                                         (\
                                                    -.
                                                     )
                                           —1
                                           ui
          0


                2
                     Ui
C)

     Ui




                                                          \;
     Ui




                                                                                     C)
